Title: From James Madison to Thomas Jefferson, 11 September 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sepr. 11. 1801
The mail of wednesday brought the despatches from France which ought to have come in the preceding one. I inclose them with sundry other letters &c. They would have been sent yesterday but an express could not readily be procured. I have engaged the Bearer a free negro of good character to deliver them to you as early today as he can accomplish the ride. He is to receive a dollar & a half per day, counting a day for going, the like for returning, and adding the time he may be detained. As it may not be convenient for you to read ⟨t⟩he papers in time to return them, with any directions you may wish, by the post of tomorrow, you can keep him as long as may be necessary. I shall be glad to have the letters back which require answers that may be prepared for the mail in course.
The complaint I brought with me from Monticello proved more slight than I apprehended. It has kept me however little fit for business since my return, and I do not yet find myself in the state to be desired. I shall nevertheless take up the subject of instructions for Mr. L. that no delay may happen. Be so good as to let me know when the Boston will be ready, and any account if any you have as to Mr. Livingstons forwardness for embarking. I have not yet recd. from Wagner some papers required to assist my agency in the case, nor do I recollect that the Commission & letters of Credence were signed before we left Washington. Perhaps these may have gone on to you yesterday. As it has been objected to Murray, that he had no special commission, it might not be amiss to add one to Mr. L. if it could be done without delay.
Bishop Madison & Doctor Jones b[e]ing with me, & understanding that I am sending a Messenger to Monticello, charge me to tender you their particular respects. With the sincerest attachment I am Dear Sir Yours
James Madis⟨on⟩
 

   RC (DLC: Jefferson Papers). Damaged by removal of seal. Docketed by Jefferson as received 11 Sept.


   See Wagner to JM, 31 Aug. 1801, and n. 5, and 12 Sept. 1801.


   Dr. Walter Jones (1745–1815), JM’s colleague in the Virginia General Assembly in 1785 and 1786 and in the state ratification convention of 1788, had served in Congress, 1797–99. He would return to the General Assembly in 1802 and to Congress in 1803 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 12:216 n. 1).

